Citation Nr: 0619542	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-32 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1984 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the Augusta, 
Maine Regional Office of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for PTSD 
with a 30 percent evaluation.  The veteran requests a higher 
rating.  Jurisdiction of the veteran's claim was subsequently 
transferred to the Togus, Maine Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge via video conference technology in July 2005.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefines the obligations of VA to the appellant with 
respect to claims for VA benefits and applies to this remand.

In January 2005, prior to certification of the veteran's 
appeal to the Board, the RO received the veteran's Social 
Security Administration (SSA) records that pertain to the 
veteran's appeal.  It is noted that a supplemental statement 
of the case (SSOC) was not promulgated for this new evidence.  
Therefore, the RO should review the SSA records and issue an 
SSOC that includes the newly submitted evidence.

Further, the Board notes that during the veteran's July 2005 
hearing, he testified that he received psychiatric treatment 
from R.P. from the Southern Maine Post-Trauma Treatment 
Center.  The veteran also testified that he received 
treatment from Dr. M.G.  The Board finds that the veteran 
should be requested to submit release forms so that these 
medical records can be obtained and associated with the 
claims folders.

Moreover, the Board notes that the veteran had a VA 
examination in March 2004, which is more than two years ago, 
and testified during his July 2005 Board hearing that his 
PTSD had increased in severity.  Therefore, the Board finds 
that a new VA examination is warranted to determine the 
current severity of the veteran's PTSD.

Further, the Board notes that the veteran has not been 
adequately notified of the evidence necessary to substantiate 
a claim for an increased rating for PTSD as required in 
38 C.F.R. § 3.159(b)(1).  As such, the Board finds that a 
letter to the veteran explaining the requirements necessary 
to support claims of increased ratings, what evidence VA will 
attempt to obtain on the veteran's behalf, and what evidence 
the veteran is responsible to provide, is necessary.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application, including the 
issues of increased ratings and the award of an earlier 
effective date for benefits.  

As this question is involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that an effective date for the award of benefits will be 
assigned if an increased rating is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a letter 
with respect to the issue on appeal, which 
is entitlement to an initial evaluation in 
excess of 30 percent for PTSD, that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), to 
include notice that the veteran should 
submit any pertinent evidence in his 
possession.  A general form letter, prepared 
by the RO, not specifically addressing the 
disabilities and entitlement at issue, is 
not acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  That letter should also include an 
explanation as to the information or 
evidence needed to establish an effective 
date for the increased rating claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should contact the veteran and 
obtain from him the names and addresses of 
all medical care providers, VA or non-VA, 
which treated him for his PTSD since 
November 2003, which has not previously 
been associated with the claims folders.  
The RO should specifically request that the 
veteran submit release forms for R.P. from 
the Southern Maine Post-Trauma Treatment 
Center, and Dr. M.G., as he stated he 
received treatment from these medical 
providers during his July 2005 Board 
hearing.  After the veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folders.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his PTSD.  All indicated tests 
and studies are to be performed.  Prior to 
the examination, the claims folders must be 
made available to the psychiatrist or 
psychologist performing the evaluation for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

The examiner should indicate, with 
respect to each of the psychiatric 
symptoms identified, whether such symptom 
is a symptom of the veteran's service-
connected PTSD.

The examiner should indicate, if 
possible, which of the following (a, b, 
or c) best describes the mental 
impairment caused solely by the PTSD:

a.  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own 
name; or

b.  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike 
setting); inability to establish and 
maintain effective relationships; or 

c.  Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.

To the extent possible, the 
manifestations of the service-connected 
PTSD should be distinguished from those 
of any other mental disorder found to be 
present. 

The examiner is specifically requested to 
include in the diagnostic formulation an 
Axis V diagnosis (Global Assessment of 
Functioning Scale) consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (4th. ed. revised, 1994) 
and an explanation of what the assigned 
score represents.  

4.  The veteran should be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications should be associated with the 
claims folders.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.  38 C.F.R. § 3.655.

5.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

6.  The RO should review the veteran's 
claim, taking into consideration any newly 
submitted evidence since July 2004, the 
date of the most recent Statement of the 
Case.  The RO should adjudicate the merits 
of the claim based on all the evidence of 
record and all governing legal authority, 
including the VCAA of 2000 and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
veteran should be furnished a Supplemental 
Statement of the Case, and given the 
opportunity to respond thereto.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of their 
decision, to include any further changes 
in the VCAA or other legal precedent.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


